Cas

oO CO S DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f 3:19-cv-00831-WQH-BLM Document 4 ‘Filed 10/21/19 PagelD.69 Page 1 of 12

David R. Shoop (SBN: 220576)
Thomas S. Alch (SBN: 136860)
SHOOP | A PROFESSIONAL LAW
CORPORATION

9701 Wilshire Blvd., Suite 950
Beverly Hills, California 90212
Telephone: (310) 620-9533
Facsimile: (310) 620-6330

david. shoop@shooplaw.com

 

thomas.alch@shooplaw.com
Attorneys for Defendants
MEDGUARD ALERT, INC. and LIFEWATCH INC.
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF CALIFORNIA
KENNETH MOSER Case No.: 19-cv-831
Plaintiff,
VS. Date: Nov. 25, 2019
Ctrm.14B

MEDGUARD ALERT, INC, a Complaint Filed: May 3, 2019
Connecticut Corporation, Lifewatch
Inc., a New York Corporation, also No Oral Argument Unless Requested
d/b/a Lifewatch USA and Medical By Court

ALARM SYSTEMS and LIFEWATCH
MOTO, EVAN SIRLIN, individually
and as an officer or manager of
Lifewatch, Inc., and DAVID ROMAN,
individually and as an officer or
manager of Lifewatch Inc., and

MedGuard Alert, Inc.
Defendants.

 

 

DEFENDANTS MEDGUARD ALERT INC.’S AND LIFEWATCH INC.’S
NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO

INSUFFICIENT SERVICE OF PROCESS; and INSUFFICIENT PROCESS

[F.R.C.P.12(b)(4); 12(b)(5);_ 12(b)(6)|

1
DEFENDANTS LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS 4005338

 

 

 

 
Cas

| 5-19-cv-00831-WOH-BLM Document 4 Filed 10/21/19 PagelD.70 Page 2 of 12

 

TABLE OF CONTENTS
Table of Contents....... 0... ccc ecc cece nee een e ene e ene n enna e ene ene e rade ceneneenaeees i
Table of Authorities. ............ccce cece ence nce e ee ence eee ence cena ene enone ena enaeaeeeaas ii-1il
Memorandum of Points and Authorities..............ceceec cece eee eeeeneeneneeeeeees 1
I. SUMMARY OF PLAINTIFF’S ALLEGATIONS................eeeeeee 1
Il. SUMMARY OF DEFENDANTS’ ARGUMENT..............ceeeeeeee ee 2
A. Rule 12(b)(6)... 0... cece cece cence cece rene eee e eae eens teeta enenenena tees 2
B. L2(D)(S). 0c cece eee e ence eee ene ence eee ee eenaeenaeesneaeeaennenes 2
C. L2(D)(4). occ ccc ccc cece en cee eee eect nett eee e eens ea eeeaeeneeeee es 2
HI. ARGUMENT ............0 ccc cece eee n cc ee ener ence eee eee ene een e cnet enaenaen ees 3
A. Plaintiff's Complaint is Fatally Flawed on its Face and,
must be Dismissed Pursuant to FRCP 12(b)(6)................ 000 3
1. Plaintiff has failed to plead the elements necessary
to sustain TCPA claims...... 20.2... e eee e cece eee ne een eeaeee ees 4
2. Plaintiff's Claim is Barred by the Doctrine
of Res Judicata......... cee cece cee ee eee e nee ee ena eneene ene eeees 4
3. Dismissal is Appropriate Insofar as Plaintiff's
TCP Claim is based on calls allegedly received
before 5/3/15... 0... cece cece eect ence eee e eee eens eens nae taeeess 5
B. PlaintifPs Complaint Must be Dismissed Pursuant to
L2(D)(S). 0. ccc cee nee e eee ee cent een eena eee ene tae ene eee eet ene ene en eter ed 5
C. Plaintiff's Complaint Must be Dismissed Pursuant
to L2(D)(4). oo c ence cece nee ecte enon rece enna eee ene enaeneenaenaneer ene 6
TV. CONCLUSION ....... 0... cce cece nee eee ene ene e eee ne ene e ea enee nae nn eneenaens 7
i

 

DEFENDANTS LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS 4005338

 

 

 

 
Cas@ 3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.71 Page 3 of 12

 

1 TABLE OF AUTHORITIES
2 . Page(s)
3 || Cases
4 || Ashcroft v. Iqbal,
5 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)... cece ccccccsecssesecseesseseeees 3
6 || Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)....ccccccccscesessesessssessesssssseeees 3
7
Boudette v. Barnette,
8]] 923 F.2d 754 (9th Cir, 1991) v.ccccccccssscssesccssseecesssessssssssesssssesesssecesssisesssssesesssissssssvesssesees 6
? Chemehuevi Indian Tribe v. Wilson,
10 181 F.R.D. 438 (N.D. Cal. 1998)... ccccccccseesseseeseecssesecssesseseesesecsssessesscsecsssssesesseasenens 6
11 || Costantini v. Trans World Airlines,
D 681 F.2d 1199 (Oth Cir, 1982) eee ececcssessessesesseeccsesecsssssesessesscssssssessssscsesessecsusseeeens 4
13 Daniels-Hall v. National Educ. Ass'n.,
629 F.3d 992 (Oth Cir. 2010) eee ee cccccsessessesseesseseessssecesessssecsssessesscsessesesesscssccasessvevens 3
14
Johnson v. Riverside Healthcare Sys., LP,
15 534 F.3d 1116 (9th Cir, 2008) ..ocecceccescescsssessessssssesssesssssessessecseessucsussuessucarecaessueesessesaseane 3
16 King v. Atiyeh,
17 814 F.2d 565 Oth Cir, 1986) oo. cccccesccseeseesecssseecsescseseccsesseesecssceesuessessecsecsessussusess 6
18 || Koenig v. Bank of Am., N.A.,
19 2013 U.S. Dist. LEXIS 179891 (E.D. Cal. Dec. 23, 2013) wo. cccececccccccseeseescsseesseesens 3
70 || Lofton v. Verizon Wireless (VAW) LLC,
308 F.R.D. 276 (N.D. Cal. 2015) occ cccccccscessesscssesesscesccnsssecssccsessscsscesceecssceseesscssesssasens 5
21
Marceau v. Blackfeet Hous. Auth.,
22 540 F.3d 916 (9th Cit, 2008) w.ececcccccccccccssssessesssssescsssescsssssssscsesessusarsnssussucareavsusersaesussecees 3
*3 |! Mateo v. M/S KISO,
24 805 F. Supp. 792 (N.D. Cal. 1992) oie ccccccsccscsssseccseesesccsessecsessscnsssseesssesssssseaeesssens 6
25 || Meyer v. Portfolio Recovery Assocs., Ltd. Liab. Co.,
36 707 F.3d 1036 (9th Cir, 2012) occccccescccecscsseessesscsessscsecssessccsscseesscsecsucasessessssscsesseeneees 4
7 Navarro v. Block,
250 F.3d 729 (Oth Cir, 2001) occ ceeccccsseesscesceesessneeecscessesessssssesscsscesesssssssessseeseseeeaeees 3
28 .
ll

 

DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 

 

 
Cas# 3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.72 Page 4 of 12

Ross v. Int'l Bhd. of Elec. Workers,

634 F.2d 453 (Oth Cir. 1980) ooo eccceseccesseesseeeseeseccseeceeseesseeenseseeesseeeesecseeseressaeesseees 4
2
In re Sheehan,
3 253 F.3d 507 (Oth Cir. 2001) eee ccecceesceeneccececsseesecceseccsseesneeensecsseesneesseesensseaeeeeeseees 6
4 Sipes v. Galaxy Airlines, Inc.,
5 119 F.R.D. 691 (D. Nev. 1988) once cecccccssecseessetecceecnsesseeesecaeceseseeesecenseessecneenseeneeegs 6
6 || Zownsel v. Contra Costa Cnty.,
7 820 F.2d 319 (9th Cir. 1987) occ cecccccccesseeseesseecseeesseeseeeesessaeeeseesseeesseesseeesseeeessenseenes 6
3 Vignolo v. Miller,
120 F.3d 1075 (9th Cir. 1999) occ cecccssscesccssecseeeeeeecesscesessaeseeessesseessscssesseessesseseasens 3
9
Wei v. State of Hawaii,
10 763 F.2d 370 (Oth Cir. 1985) ooo eescceesccesnecesceeseeaceceeeccsseeseceeeeensecssesseceeeeseeeseesseees 6

!1 || Statutes

AT ULS.C.S. § 22 7(D) 1) .ceceecccesccscceseceeceseeeteceecseeesecssecsenseeeseecseessessesesecseecseeeseceseceessseeasenees 4
8 AT US.C. § 227 coiceecccscccscceseeeseceeceseeseeeesecseecsecesecesecseecsesceeseesseceseseeaseaecesesetesssessesessesessaees 1
. Fed. R. Civ. P. 4 (a) cee eeecccesscessceesscceeneceeseesceceacecenecsssecseecreesseeseseseseeeseesnsenssessaeeseeeeessenatens 7
16 Fed. R. Civ. P. L2(D)(4) oe eeceeecesecenecsaecneeceeecceeaeesseeneesaeeanesseesaeeesesseceesseseaeseseseeeeeeeessees 6
17 || Fed. Rule Civ. Proc. 8(a) (2) eeeeeceeseseceeteeeeeseneeeeneanenseeneeeneneeneenenneenenne sevsesesseesesssessesaseases 3
18 || Federal Rule of Civil Procedure 12(b)(6) oo... ccc ccccssesscsessssceeeseeceseceeseecesssecesseeeenees 1,3,7
19 || Federal Rules of Civil Procedure 12(b)(5), and 12(b)(4) oe ecccccessceesseceesseeesseeeeseees 1,7
20 |] Rule 4(m).ecsceccesssccscsesscssesecscsecsessvsecsesecsvsnesucsssussucsvsavssesuvsessreussesarsansessusarsansusareateesaeeerss 2,5,6
21 Rube 12(b)(6) cecccsccscessessssessvssssssssssssseesescesessessssssesssssssssssessssessuensuusussssssssesesssssessettitsssse 2,3
* TCPA woesececceccesccsseeseeseeseeeseeatceeseseesecacessecsececeasenecaecaasesenesscesaecseceeesecaessseaeenaesereaeeneens 1, 2,4, 5
23
24
25
26
27
28 ii

 

DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 

 

 
Casd

 

 

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.73 Page 5 of 12

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on November 25, 2019, or as soon thereafter
as this matter may be heard in Courtroom 14B of the above-entitled Court located at
333 West Broadway, San Diego, CA 92101, Defendants Medguard Alert Inc.
(“Medguard”) and Lifewatch, Inc. (“Lifewatch”) will, and hereby do, move this Court
for an Order dismissing the Complaint, with prejudice for failure to state claims upon
which relief can be granted, insufficient service of process, and insufficient process.

This motion is brought pursuant to Federal Rules of Civil Procedure 12(b)(6),
12(b)(5), and 12(b)(4).

This motion is based upon the Notice of Motion, the attached Memorandum of
Points and Authorities, the Declaration of David Roman, and upon all pleadings,
records, and papers on file herein, as well as such other oral and/or documentary
evidence as may be presented at or before the time of hearing.

MEMORANDUM OF POINTS AND AUTHORITIES
LL SUMMARY OF PLAINTIFF’S ALLEGATIONS

Plaintiff Kenneth Moser (“Plaintiff’ or “Moser”) appears to allege that
corporate defendants Lifewatch and MedGuard initiated calls (or caused calls to be
initiated) to Moser that were violative of 47 U.S.C. § 227, known as the Telephone
Consumer Protection Act (“TCPA”).

The Complaint describes pending and settled TCPA actions in small claims
court against “some or all of the defendants,” and references calls that are outside the
four-year TCPA statute of limitations. Specifically, plaintiffs Complaint:

e Alleges that plaintiff has already fully adjudicated his TCPA claims
against “some or all of the defendants” between 3/5/2015 and present,
and that he has pending small claims actions for his TCPA claims against
“some or all of the defendants.” (Exhibit A, Complaint, 920-24).

e References autodialed, pre-recorded calls between 11/14/14 and 5/15/18,

1
DEFENDANTS LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS 4005338

 

 
Cas¢4

 

 

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.74 Page 6 of 12

but indicates that the “robo-called” messages were only delivered from
“November — December 2014” and “January-July 2015”. (Exhibit A,
Complaint, § 9, 10, 11).

Il. SUMMARY OF DEFENDANTS’ ARGUMENT

A. Rule 12(b)(6)

Plaintiff failed to plead the elements necessary to sustain TCPA claims,
including, inter alia, that the calls were received without prior express written
consent. Given the allegations indicating that some or all of the calls at issue have
either been fully adjudicated or are presently being adjudicated in small claims
court, plaintiff's claims are barred by way of res judicata. Further, insofar as the
Complaint seeks redress for calls that are outside the four-year statute of limitations,

dismissal is appropriate.

B. 12(b)(5)

Under 12(b)(5), the case should be dismissed because plaintiff cannot
demonstrate good cause for his service of process delay and for his service of an
improper summons. Under Rule 4(m), service is required within 90 days of filing a
complaint. Here, however, the Complaint was served 147 days after the Complaint
was filed.

C. 12(b)(4)

Dismissal is also appropriate because a single Summons and Complaint was
served upon David Roman, rather than Defendants Lifewatch or Medguard, but the
Summons does not identify the defendant (i.e. it does not indicate whether Mr.
Roman is being served solely as an individual or whether Mr. Roman is being

served as an agent of Lifewatch and/or Medguard).

2
DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 
Casé

 

 

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.75 Page 7 of 12

Il. ARGUMENT

A. Plaintiff's Complaint is Fatally Flawed on its Face and, must be
Dismissed Pursuant to FRCP 12(b)(6)

A complaint must contain "a short and plain statement of the claim showing
that the pleader is entitled to relief." Fed. Rule Civ. Proc. 8(a) (2). Where the
plaintiff fails to allege "enough facts to state a claim to relief that is plausible on its
face," the complaint may be dismissed for failure to allege facts sufficient to state a
claim upon which relief may be granted.” Bell Atlantic Corp. v. Twombly, 550 US.
544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007); see Fed.R.Civ.P. 12(b)(6). A
dismissal for failure to state a claim is brought under Federal Rule of Civil
Procedure Rule 12(b)(6) and may be based on the lack of a cognizable legal theory
or on the absence of sufficient facts alleged under a cognizable legal theory.
Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008);
Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

When the court reviews a complaint under Rule 12(b)(6), all of the
complaint's material allegations of fact are taken as true, and the facts are construed
in the light most favorable to the non-moving party. Marceau v. Blackfeet Hous.
Auth., 540 F.3d 916, 919 (9th Cir. 2008); Vignolo vy. Miller, 120 F.3d 1075, 1077
(9th Cir. 1999), But, the court need not accept conclusory allegations, allegations
contradicted by exhibits attached to the complaint or matters properly subject to
Judicial notice, unwarranted deductions of fact, or unreasonable inferences.
Daniels-Hall v. National Educ. Ass‘n., 629 F.3d 992, 998 (9th Cir. 2010). Mere
legal conclusions are not accepted as true and "[t]hreadbare recitals of elements of a
cause of action, supported by mere conclusory statements, do not suffice." Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). Koenig v.
Bank of Am., N.A., 2013 U.S. Dist. LEXIS 179891, 1-3 (E.D. Cal. Dec. 23, 2013).

3
DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 
Case

 

 

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.76 Page 8 of 12

1. Plaintiff has failed to plead the elements necessary to sustain TCPA

claims

In order to sustain a TCPA claim Plaintiff must plead, inter alia: (1) the
defendant called a cellular telephone number; (2) using an automatic telephone
dialing system; (3) without the recipient's prior express consent. 47 U.S.C.S. §
227(b)(1). See Meyer v. Portfolio Recovery Assocs., Ltd. Liab. Co., 707 F.3d 1036,
1040 (9th Cir. 2012). A plain reading of Plaintiff's complaint indicates that
Plaintiff has failed to adequately plead these elements because there are zero factual
averments in the Complaint that the offending calls were made without Moser’s
prior express consent. This necessitates dismissal as a matter of law.

2. Plaintiff's Claim is Barred by the Doctrine of Res Judicata

The doctrine of res judicata or claim preclusion "bars all grounds for recovery
which could have been asserted, whether they were or not, in a prior suit between
the same parties ... on the same cause of action." Costantini v. Trans World
Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982), citing Ross v. Int'l Bhd. of Elec.
Workers, 634 F.2d 453 (9th Cir. 1980). In the 9" Circuit, the “crucial question is
whether [plaintiff] has stated in the instant suit a cause of action different from those
raised in [the] first suit.” Jd. And, “this circuit approaches that crucial question by
applying several criteria to determine whether successive lawsuits involve a single
cause of action: (1) whether rights or interests established in the prior judgment
would be destroyed or impaired by prosecution of the second action; (2) whether
substantially the same evidence is presented in the two actions; (3) whether the two
suits involve infringement of the same right; and (4) whether the two suits arise out
of the same transactional nucleus of facts.

Here, while somewhat unclear from plaintiff's Complaint, plaintiff appears to
seek redress for “11 calls” from 5/14/15 through 7/13/16 (Exhibit A, Complaint, §
29). But, he alleges: “Plaintiff filed two more small claims action on 10/22/2015, in

4
DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 
Cas4d

 

 

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.77 Page 9 of 12

San Diego Superior Court...”. (Exhibit A, Complaint, { 22). Further, he alleges
“Plaintiff has since filed 22 other small claims actions against some or all of the
Defendants of which six are on calendar for future trial, 15 were adjudicated in
favor of Plaintiff by default and six of these have been satisfied through collection
efforts.” (Exhibit A, Complaint, § 24).

As such, plaintiffs Complaint demonstrates on its face that plaintiff asserted
or could have asserted the same TCPA claim against defendants in the dozens of
small claims matters plaintiff apparently initiated against defendants on 10/22/2015
and “since” 10/22/2015.” Accordingly, plaintiff's TCPA claim is barred.

3. Dismissal is Appropriate Insofar as Plaintiff’s TCPA Claim is based on

calls allegedly received before 5/3/15

As set forth above, Plaintiff's Complaint makes reference to calls preceding
5/3/15. To the extent plaintiff is seeking recovery under the TCPA for those calls,
plaintiffs claims are barred by the statute of limitations. See, e.g. Lofton v. Verizon
Wireless (VAW) LLC, 308 F.R.D. 276, 281 (N.D. Cal. 2015) (The TCPA has a four-
year statute of limitations).

B. Plaintiff's Complaint Must be Dismissed Pursuant to 12(b)(5)

FRCP 4(m) states in pertinent part:

If a defendant is not served within 90 days after the
complaint is filed, the court—on motion or on its own
after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that
service be made within a specified time. But if the plaintiff
shows good cause for the failure, the court must extend the
time for service for an appropriate period.

Rule 4(m) requires a two-step analysis to determine whether to extend the 90

limitation. "First, upon a showing of good cause for the defective service, the court

must extend the time period. Second, if there is no good cause, the court has the

5
DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 
Case

 

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.78 Page 10 of 12

discretion to dismiss without prejudice or to extend the time period." Jn re Sheehan,
253 F.3d 507, 512 (9th Cir. 2001). At a minimum good cause means "excusable
neglect." Jd. (quoting Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991)).
“Good cause” means "that service has been attempted but not completed, that
plaintiff was confused about the requirements of service, or that plaintiff was
prevented from serving defendants by factors beyond his control." Chemehuevi
Indian Tribe v. Wilson, 181 F.R.D. 438, 440 (N.D. Cal. 1998) (quoting Mateo v. M/S
KISO, 805 F. Supp. 792, 795 (N.D. Cal. 1992)).

Notably, ignorance of the law does not constitute "good cause" for a failure to
serve, even in the context of pro se litigants. See Sipes v. Galaxy Airlines, Inc., 119
F.R.D. 691, 693 (D. Nev. 1988) (confusion regarding the court's notice of intent to
dismiss for lack of service is not good cause for a pro se plaintiff's failure to effect
timely service); cf’ King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1986) (pro se litigants
must follow the same rules of procedure that govern other litigants).

Here, dismissal under 12(b)(5) is appropriate given that the Complaint was
served 147 days after the Complaint was filed. (Exhibit B, Roman Decl.).

C. Plaintiff's Complaint Must be Dismissed Pursuant to 12(b)(4)

Fed. R. Civ. P. 12(b)(4) allows defendants to move to dismiss for insufficient
process. Challenging the sufficiency of process "is proper only to challenge
noncompliance with .. . any applicable provision .. . that deals specifically with the
content of the summons." 5B Fed. Prac. & Proc. Civ. § 1353 (3d ed.). The content
requirements for a summons are enumerated in Fed. R. Civ. P. 4(a). As set forth
therein, the summons must "be directed to the defendant." Fed. R. Civ. P. 4(a).

Here, a single Summons and Complaint was served upon David Roman, but
the Summons does not identify the defendant, i.e. it does not indicate whether Mr.
Roman is being served as an individual or whether he is being served as an agent of

the Lifewatch and/or Medguard. (Exhibit B,§. 17 Roman Decl.). This violation of

6
DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 

 
Case

3:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.79 Page 11 of 12

Fed. R. Civ. P. 4(a) is prejudicial inasmuch as it deprives defendants from knowing

who has actually been served and whether and when to respond to the Complaint.

IV. CONCLUSION
Plaintiff's Complaint must be dismissed in its entirety, and with prejudice,

pursuant to FRCP. R. 12(b) (6). Dismissal is also warranted under FRCP R. 12(b) (4)
and 12(b)(5).

Dated: October 21, 2019
Respectfully Submitted,

By /s/
David R. Shoop (SBN: 220576)
Thomas S. Alch (SBN: 136860)
SHOOP | A PROFESSIONAL LAW
CORPORATION
9701 Wilshire Blvd., Suite 950
Beverly Hills, California 90212
Telephone: (310) 620-9533
Facsimile: (310) 620-6330
david.shoop@shooplaw.com
thomas.alch@shooplaw.com

Joseph Lipari (pro hac anticipated)

THE SULTZER LAW GROUP, P.C.
liparij@thesultzerlawgroup.com

The Sultzer Law Group, P.C.

270 Madison Avenue, Suite 1800
New York, NY 10016

Tel: (917) 444-1960

Counsel for Defendants Medguard
Alert, Inc. and Lifewatch, Inc.

7
DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS
4005338

 

 

 

 
Case

 

B:19-cv-00831-WQH-BLM Document4 Filed 10/21/19 PagelD.80 Page 12 of 12

on October 21, 2019 to:
Kenneth Moser

11289 Spica Drive
San Diego, CA 92126

Sworn to before me this
21* day of October, 2019

f oat d
cinel (ihe

NOTARY PUBLICranda kaate (jus/|2

Notary Public State of New York
_ 01KA6212207
Qualified in Dutchess Coyn
Commission Expires

 

4005338

 

CERTIFICATE OF SERVICE
[hereby certify that a true and correct copy of the foregoing was served on plaintiff

by Federal Express overnight mail on October 21, 2019, and by overnight mailing it

 

 

J os Lipari

8

DEFENDANT LIFEWATCH INC.’S AND MEDGUARD ALERT INC.’S MOTION TO DISMISS

 

 
